DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of claims
Claims 1, 3, 7-9, 12, 14, 18-20, 23-28 and 30-32 have been examined.
Claims 2, 4-6, 10-11, 13, 15-17, 21-22 and 29 have been canceled by the Applicant.
Response to Arguments
Applicant's arguments filed 07/15/2020 have been fully considered but they are not persuasive.
Applicant is of the opinion that claims amendments overcome the 112 rejection. However, claim amendments raised new issues (See the rejection below).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 7-9, 12, 14, 18-20, 23-28 and 30-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 12 and 25 recite “responsive to the checking, instantiating by the hardware processor, a virtual machine comprising an executable software application on a resource server of the cloud computing system and updating the set of executable software applications to include the executable software application instantiated on the resource server of the cloud computing system”. These limitation was not described in the specification. 
Specification discloses: In 512, brokerage engine 156 can check and/or update set of entitlements 152 and related data for the requesting user(s) against the set of usage data 154, and/or other user data. In 514, brokerage engine 156 and/or other logic can install, instantiate, and/or extend one or more of the set of premise-based applications 142 to cloud environment 110 based on the user request and/or other factors, to establish set of cloud-based application images 158 for those applications (See publication paragraph 0030); In 516, brokerage engine 156 can monitor and/or enforce business rules and/or other logic to manage and ensure compliance of the usage behavior and parameters of the set of cloud-based application images 158 for th set of registered users. For example, limitations or specifications for the number of application images, usage time, processor throughput, and/ or other usage parameters 
Claims 1, 12 and 25 recite “transferring by the hardware processor, at least one of the software application entitlements that covers use of the executable software application on the resource server to a user machine” this limitation was not described in the specification. 
Specification discloses: In 520, brokerage engine 156 and/or other logic can expose set of entitlements 152 to bidding by a set of user-side bidders 160 and/or set of vendor-side bidders 162, for example, via a Web site-based brokerage service (See publication paragraph 0032) but does not disclose the limitation above.
Claims 1, 12 and 25 recite “configuring by the hardware processor, the cloud computing system to enable the user machine to use the virtual machine that comprises the executable software application” this limitation was not described in the specification. 
Specification discloses: The cloud management system 104 can configure each virtual machine to be made available to users of the network 114 via a browser interface, or other interface or mechanism. (See paragraph 0019) but does not described in the specification.
Claims 1, 12 and 25 recite “enable the user machine”. Specification is silent with respect to any algorithm or technique or flow chart that describe “enable”. In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would how the inventor intended the function to be performed. See MPEP §§ 2161.01, 2163.02 and 2181, subsection IV. 
Claims 3, 7-9, 14, 18-20, 23-24, 26-28 and 30-32 are also rejected as each depends from claims 1, 12 and 25 respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685